Citation Nr: 1440026	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-26 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for pseudofolliculitis barbae (PFB).

2.  Entitlement to an increased initial rating for residuals of umbilical hernia repair (an umbilical hernia scar).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PFB and residuals of umbilical hernia repair with scar, and assigned noncompensable evaluations, effective January 1, 2006.

This matter was previously before the Board and was remanded for additional development in April 2011 and September 2013.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period before June 6, 2011, the evidence fails to show that the Veteran required the use of systemic therapy to treat PFB, that PFB affected at least 5 percent of his entire body or exposed areas, or that PFB was productive of at least one characteristic of disfigurement.

2.  For the period from June 6, 2011, the evidence shows that PFB has been productive of at least two but less than four characteristics of disfigurement, but fails to show that the Veteran has required the use of systemic therapy to treat PFB or has affected at least 5 percent of his entire body or exposed areas.

3.  For the period before October 1, 2013, the evidence fails to show that the Veteran's umbilical hernia scar was deep, covered an area of at least 144 square inches (929 sq. cm.), was unstable or painful, or resulted in functional impairment.

4.  For the period from October 1, 2013, the evidence shows that the Veteran's umbilical hernia scar is painful.

CONCLUSIONS OF LAW

1.  For the period before June 6, 2011, the criteria for a compensable disability rating for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7813 (2008).

2.  For the period from June 6, 2011, the criteria for a disability rating of 30 percent for PFB have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7813 (2008).

3.  For the period before October 1, 2013, the criteria for a compensable rating for an umbilical hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7813 (2008).

4.  For the period from October 1, 2013, the criteria for a rating in excess of 10 percent for an umbilical hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the Veteran's claim arises from his disagreement with the initial evaluations for his PFB and residuals of umbilical hernia (umbilical hernia scar), following grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to VA's duty to assist a claimant in the development of a claim, VA has associated with the claims file the Veteran's service treatment records (STRs) and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also pursuant to the duty to assist, VA provided examinations and obtained medical opinions in May 2006, June 2011, and October 2013.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008. Accordingly, these revisions do not apply to the present case. 73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date service connection was established in January 2006.

A.  PFB

By way of an August 2006 rating decision, the RO granted service connection for PFB and assigned a noncompensable rating under Diagnostic Code 7813, effective January 1, 2006.  Subsequent November 2013 and April 2014 rating decisions assigned ratings of 10 percent, effective June 6, 2011, and 30 percent, effective October 1, 2013.  Thus, the Veteran's claim for an increased rating for PFB encompasses the following issues: (1) whether a compensable rating is warranted for the period before June 6, 2011; (2) whether a rating in excess of 10 percent is warranted for the period from June 6, 2011 to September 30, 2013; and (3) whether a rating in excess of 30 percent is warranted for the period from October 1, 2013.

The criteria under 38 C.F.R. § 4.118, Diagnostic Code 7813, which evaluates tinea barbae, directs the adjudicator to rate such condition as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 

Under Diagnostic Code 7806 for dermatitis or eczema, a noncompensable evaluation is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and no more than topical therapy was required during the previous 12 month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12 month period.  In order to warrant a rating of 30 percent, the evidence must show that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; show that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the previous 12 month period.  A 60 percent rating, which is the highest rating available under Diagnostic Code 7806, is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the previous 12 month period.  Diagnostic Code 7806 also indicates that the relevant skin disability may alternatively be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

With respect to scars, Diagnostic Code 7800 pertains to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Under this Diagnostic Code, a 10 percent rating is assigned when there is one characteristic of disfigurement; a 30 percent rating is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with two or three characteristics of disfigurement; a 50 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets   of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with four or five characteristics of disfigurement; and an 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with six or more characteristics of disfigurement.

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 Note (1).

Superficial scars that are unstable or painful are rated as 10 percent disabling under Diagnostic Codes 7803 and 7804, respectively.  38 C.F.R. § 4.118 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).  Diagnostic Code 7802 pertains to scars other than of the head, face or neck and is not applicable in this case. 

The report of a May 2006 VA examination documents the Veteran's report that he had bumps on his skin and that his PFB was present after shaving.  He also reported some improvement of his condition with the use of local therapy. 

The report of a June 2011 examination indicates that the Veteran's PFB is a progressive condition that is characterized by a rash.  At that time, the Veteran     did not demonstrate systemic symptoms and had not received treatment for his condition during the previous 12 month period.  The examiner noted multiple hypopigmented papules on the face, chin, and occipital area.  The examiner also noted a small annular area of scarring in the occipital area that measured 1.0 cm.    in width by 1.5 cm. in length.  The scar was slightly raised, but no tenderness or erythema was noted.  The scar was not fixed to the underlying skin.

The report of an October 2013 VA examination indicates that the Veteran's PFB causes scarring or disfigurement of the head, face, or neck.  The Veteran has three small scars that may be attributed to PFB, which the examiner noted is a confluence of hyperpigmented macules over the Veteran's neck and beard line that has affected less than 5 percent of the Veteran's total body area and less than 5 percent of his exposed areas.  The first scar, which measures 0.5 cm. by 0.5 cm., is slightly raised, round, and located over the occiput.  The second scar, which measures 1.0 cm. by 0.4 cm., is vertical and located over the angle of the Veteran's left jaw.  The third scar, which measures 0.4 cm. by 0.4 cm., is slightly raised, round, and located under the chin.  The scars were reportedly painful, but not unstable.  The examiner also noted that all the scars have surface contour that is elevated on palpation and are hyperpigmented.  The examiner noted that the combined total area of the Veteran's head, face, and neck that are covered by hyperpigmented areas is 0.81 sq. cm.  Neither gross distortion of asymmetry of facial features nor visible or palpable tissue loss were shown.

The examination report indicates that the Veteran is not taking prescribed treatment for his PFB, this condition has not been productive of skin neoplasms, and this condition has not been productive of systemic manifestations.  The examiner noted that there were no other pertinent physical findings, the scars and disfigurement have not resulted in limitation of function, and the Veteran's condition does not affect his ability to work because the Veteran's symptoms are only minimal to mild.

After a review of the record, the Board will first address whether a compensable rating is warranted for the period before June 6, 2011.  Evaluating the disability pursuant to Diagnostic Code 7813 under the criteria set forth in Diagnostic Code 7806, the Board finds that a compensable rating is not warranted for the period before June 6, 2011.  Although the Veteran reported in May 2006 that he had bumps on his skin and made occasional use of local therapy to treat his PFB, the evidence fails to show that at least 5 percent of the Veteran's body or exposed   areas were affected, or that he used systemic therapy to treat his condition.  Thus,    a compensable rating is not warranted under Diagnostic Code 7806.

Additionally, the evidence shows that a compensable rating is not warranted under Diagnostic Code 7800 for this period because there is no evidence of disfigurement, visible or palpable tissue loss, or gross distortion or asymmetry during this period.  The evidence also fails to show that he had scars of the head, face, and neck that were unstable or painful, or were productive of functional impairment.  Thus, a compensable rating is not warranted under the criteria for scars. 

Turning to the period from June 6, 2011 to September 30, 2013, the Board notes that two characteristics of disfigurement were shown in June 2011, which indicates that a rating of 30 percent is warranted under Diagnostic Code 7800.  Specifically, the June 2011 examination report notes that a scar in the Veteran's occipital area was slightly raised and measured at least one-quarter inch (0.6 cm.) at its widest part.  Although hypopigmentation was noted, the evidence does not indicate that     it affected an area exceeding six square inches (39 sq. cm.).  The Board finds, therefore, that a 30 percent rating is warranted from the date of the examination, which is June 6, 2011.  As there is no evidence of visible or palpable tissue loss, gross distortion or asymmetry, or at least four characteristics of disfigurement, a higher rating is not warranted under Diagnostic Code 7800.  The evidence also fails to show that the Veteran has experienced functional impairment resulting from the scars, and thus, Diagnostic Code 7805 is not for application.  

In addition, the evidence fails to show that at least 40 percent of his entire body or exposed areas were affected by his PFB, or that he used systemic therapy to treat his condition during the period from June 6, 2011 to September 30, 2013.  Thus, a rating in excess of 30 percent is not warranted pursuant to Diagnostic Code 7806. 

Lastly, the Board will address whether a rating in excess of 30 percent is warranted for the period from October 1, 2013.  Notably, there is no evidence of visible or palpable tissue loss, gross distortion or asymmetry, or at least four characteristics  of disfigurement.  The Board finds, therefore, that a higher rating is not warranted under Diagnostic Code 7800.  Again, the evidence also fails to show that at least 40 percent of his entire body or exposed areas were affected by his PFB, or that he used systemic therapy to treat his condition, or that he has experienced disabling effects that have not been considered.  Thus, a rating in excess of 30 percent is not warranted under Diagnostic Codes 7805 or 7806 for the period from October 1, 2013.

Overall, the Board finds that a compensable rating is not warranted for the period prior to June 6, 2011; a rating of 30 percent is warranted for the period from June 6, 2011; and a rating in excess is of 30 percent is not warranted from that date.  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of Umbilical Hernia Repair (Umbilical Hernia Scar)

By way of background, the Veteran underwent surgery to repair a symptomatic umbilical hernia during service in April 1988.  In an August 2006 rating decision, the RO granted service connection for an umbilical hernia scar, which is the only residual of the Veteran's umbilical hernia repair.  A noncompensable rating was assigned from January 1, 2006.  In a November 2013 rating decision, the Veteran was assigned a rating of 10 percent, effective October 1, 2013.  Thus, the Veteran's claim for an increased rating for residuals of umbilical hernia repair (umbilical hernia scar) encompasses the following issues: (1) whether a compensable rating is warranted for the period before October 1, 2013; and (2) whether a rating in excess of 10 percent is warranted for the period from October 1, 2013.

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008), scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating for area(s) exceeding 6 square inches (39 sq. cm.); a 20 percent rating for areas(s) exceeding 12 square inches (77 sq. cm.); a 30 percent rating for area(s) exceeding 72 square inches (465 sq. cm.); and a 40 percent rating for area(s) exceeding 144 square inches (929 sq. cm.).  Id.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (1).

Scars other than of the head, face, or neck, that are superficial and do not cause limitation of motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802, which provides that a 10 percent rating is warranted for affected area(s) of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).

In the May 2006 VA examination report, it was noted that the Veteran was doing well and had not experienced complications since his in-service umbilical hernia repair.  Inspection of the Veteran's umbilical area showed two scars, one 3 inches long and the other 4 inches long.  The scars appeared healed with no sign of inflammation and no tenderness on palpation.

The June 2011 VA examination report indicates that there was no skin breakdown over the post-surgical scar and that the Veteran did not report having any pain.  Physical examination revealed three scars, only one of which is a residual of the Veteran's umbilical hernia repair.  The Veteran's healed hernia repair scar is located on the Veteran's trunk (anterior surface), measures 0.3 cm. in width and   5.5 cm. in length, covers an area less than 6 square inches (39 sq. cm.), and is superficial.  The examiner noted the following: the scar was not painful; did not show signs of skin breakdown; did not involve inflammation, edema, or keloid formation; and was not productive of other disabling effects.

The report of the Veteran's October 2013 VA examination indicates that the only residual of the umbilical hernia repair is the superficial nonlinear scar that was noted previously.  The examiner reported that this scar has been productive of intermittent itching and minimal pain, but is not unstable.  While the examiner did not provide the exact measurements (length and width) of the scar, he noted that     it covers an area of 1.02 sq. cm.  The examiner noted that there were no other pertinent physical findings related to the Veteran's scar and that it has not affected his ability to work.

With regard to all periods on appeal, the evidence fails to show that the Veteran has ever had an umbilical hernia scar that has been characterized as deep, and thus, the criteria under Diagnostic Code 7801 are inapplicable.  Similarly, the evidence does not show that the Veteran has an umbilical hernia repair scar that covers an area     of 144 square inches (929 sq. cm.), or that any such scar has been productive of functional impairment; thus, the criteria under Diagnostic Codes 7802 and 7805 are also inapplicable.

For the period before October 1, 2013, the evidence shows that the Veteran had a healed scar that was not painful or unstable, and thus, a compensable rating is not warranted for this period under Diagnostic Codes 7803 or 7804.  With regard to the period from October 1, 2013, the Board finds that a rating in excess of 10 percent is not warranted because the October 2013 examination report shows that the Veteran has one scar that is painful, but not unstable.

Overall, the preponderance of the evidence is against the claim for increased initial ratings for the Veteran's umbilical hernia scar.  Thus, the Veteran's appeal must       be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

C.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating skin disorders contemplate the     Veteran's disability since the rating criteria for the Veteran's PFB contemplate        all manifestations of his skin condition to include the extent of active rash symptoms, scarring, disfigurement, and the need for systemic medication.  Indeed, the rating criteria for scars contemplate factors such as pain, functional impairment, whether the scar is unstable and the size of the area involved.  Notably, the schedular criteria contemplate symptoms that are more severe than what the Veteran has demonstrated with respect to both conditions.  The Veteran has not alleged and the evidence does not suggest that his skin condition and hernia scar result in marked interference with employment, nor has he been hospitalized for these conditions.  Thus, the criteria are adequate to evaluate his disabilities and referral for consideration of an extraschedular rating is not warranted.

Lastly, it is observed that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) can be considered a component of an increased rating claim where a TDIU is expressly raised or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU has not been raised by the evidence.  Thus, referral of this issue for consideration by the agency of original jurisdiction (AOJ) is not warranted.


ORDER

For the period prior to June 6, 2011, entitlement to an initial compensable rating for PFB is denied.

For the period from June 6, 2011, a 30 percent rating for PFB is granted, subject to the law and regulations governing payment of monetary benefits.

For the period from October 1, 2013, a rating in excess of 30 percent for PFB is denied.

For the period prior to October 1, 2013, an initial compensable rating for an umbilical hernia scar is denied.

For the period from October 1, 2013, a rating in excess of 10 percent for an umbilical hernia scar is denied.


____________________________________________
      K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


